DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10-11, 13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 4, 10-11, and 13 recite the limitation "the siding product”.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 recites a product (claim 1 preamble) comprising two elements, a piece of siding and a fines layer. As such, no siding product is previously recited, only a product comprising a piece of siding and a fines layer is recited. If the siding component of the claimed product can be considered a siding product, then can’t the fines layer component of the product be considered a fines layer product? 
Claim 18 recites the limitation "the wood-based fines layer”.  There is insufficient antecedent basis for this limitation in the claim, as no wood-based fines layer is previously recited, only a lignocellulosic wood particles fines layer is previously recited. 
Claim 19 recite the limitation "the wood-based fines layer”.  There is insufficient antecedent basis for this limitation in the claim, as no wood-based fines layer is previously recited, only a lignocellulosic wood particles fines layer is previously recited. Also, does this this layer (assumed to be a lignocellulosic wood particles fines layer) comprise wood-based fines, lignocellulosic wood particles fines, or both?
Claim 20 recites the limitation "the wood-based fines layer”.  There is insufficient antecedent basis for this limitation in the claim, as no wood-based fines layer is previously recited, only a lignocellulosic wood particles fines layer is previously recited. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 14-19 - are rejected under 35 U.S.C. 103 as being unpatentable over Griem (2014/0102615) in view of Warwick (3,616,120). 
1.	Griem teaches a product (OSB), comprising:
a piece of board (OSB) capable of use a siding (the OSB board could be fastened to the side of a building) with a front face (the face exposed in Fig. 2), back face (the face opposite the front face), top edge, bottom edge, right edge, and left edge (the edges shown in Fig. 2); and
a fines layer positioned on the front face (“in an alternative embodiment, both the top 50 and bottom 46 layers are covered by a surface layer (not illustrated), composed substantially of wood particle fines”, para. 116), said fines layer comprising wood particles (“The particle separator 14 is designed to classify and separate the wood particles into three fractions; fines 21…”, para. 97) and one or more fire-resistant additives absorbed by said wood particles (the fire retardant is impregnated in the wood fines as described at para. 102, “the fines 21 and strands 23 of wood are immersed in a watery solution of a flame-retardant chemical composition 12, wherein the fines 21 and the strands 23 of wood are soaked…stirring causes the strands 23 to be separated from each other thereby exposing substantially all their surfaces to the watery solution of a fire-retardant composition 12, which again leads to a very efficient and time saving impregnation”).
The Griem wood particles fines layer is not expressly disclosed as comprising a lignocellulosic wood particles fines layer. Warwick teaches a wood particles fines layer comprises a lignocellulosic wood particles fines layer (abstract and col. 1, lines 3, 19, and 26-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Griem wood particles fines layer to comprise a lignocellulosic wood particles fines layer as taught by Warwick for a combination of cost savings and strength. 

4.	Griem does not expressly teach the fines layer is bonded to the siding product. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Griem fines layer to be bonded to the piece of siding so the fines layer cannot be easily removed. 
Examiner notes that the limitation reciting the fines layer “pre-assembled into a mat or laminate prior to bonding” is a product by process limitation, and Griem need only teach the final product, a bonded layer. 

14.	Griem in view of Warwick teaches the product of claim 1, Grim in view of Warwick further teaching the lignocellulosic wood particles are pre-treated with said one or more fire-resistant additives and the fire-resistant additives provide one or more of resistance to flame spread (“flame retardant”, Griem at para. 3), resistance to ignition, and resistance to combustion because Grim teaches impregnating the additives in the wood particles and Grim in view of Warwick substitutes those wood particles for lignocellulosic wood particles. 
Examiner notes that the “pre-treated” limitation is a product by process limitation, and Griem in view of Warwick need only teach the final product, lignocellulosic wood particles treated with said one or more fire-resistant additives. 

15-16.	Griem in view of Warwick teaches the product of claim 1, Griem in view of Warwick further teaching the piece of siding comprises OSB, para. 2.

17.	Griem in view of Warwick teaches the product of claim 1, Griem further teaching the siding is panel siding because it is in the form of a panel and capable of sheathing a building wall. 

18.	Griem in view of Warwick teaches the product of claim 1, Grim in view of Warwick further teaching the lignocellulosic wood particles fines layer constitutes the face layer of the product as described above in the rejection of claim 1, and said one or more fire-resistant additives are thoroughly and consistently applied throughout the face layer (para. 102). 

19.	Griem in view of Warwick does not expressly teach the fines layer comprises lignocellulosic wood particles with a basis weight ranging from about 200 pounds per thousand square feet to about 300 pounds per thousand square feet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the fines layer to comprise lignocellulosic wood particles with a basis weight ranging from about 200 pounds per thousand square feet to about 300 pounds per thousand square feet for optimal density and outer layer strength.

Claim 2 – is rejected under 35 U.S.C. 103 as being unpatentable over Griem in view of Warwick and in further view of Cartlidge (3,873,662). 
2.	Griem does not expressly teach the fire-resistant additive comprises sodium borate. Cartlidge teaches a fire-resistant additive comprises sodium borate (claim 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Griem fire resistant additive to comprise sodium borate for enhanced fire resistance. 

Claim 3 – is rejected under 35 U.S.C. 103 as being unpatentable over Griem in view of Warwick and in further view of Clark (2010/0151229). 
3.	Griem does not expressly teach the product comprises pMDI adhesive resin. Clark teaches a product comprises pMDI adhesive resin (“Commercial preparations of the isocyanate resin material may contain…poly (methylene diphenyl diisocyanate) otherwise known as polymeric MDI (or PMDI)”, para. 48). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the product to comprise pMDI adhesive resin for strength. 

Claims 5-6 – are rejected under 35 U.S.C. 103 as being unpatentable over Griem in view of Warwick and in further view of Banergee (2018/0298609).
5.	Griem does not expressly teach a resin-impregnated overlay applied to the fines layer, wherein the overlay comprises a fire-resistant primer or coating. Banergee teaches a resin-impregnated overlay (102) applied to an outer layer, wherein the overlay comprises a fire-resistant coating. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add such layer to Griem for extra fire resistance. 
Examiner notes that the “factory-applied” limitation is a product by process limitation, and Cartlidge need only teach the final product, a coated layer.

6.	Griem does not expressly teach a fire-resistant coating cover one or both ends of the piece of siding. Banergee teaches a fire-resistant coating (resin-impregnated overlay (102)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add such layer to Griem for extra fire resistance. The coating is not expressly taught as covering the siding piece ends. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cover one or both ends of the piece of siding for maximum fire resistance. 

Claims 7-9 – are rejected under 35 U.S.C. 103 as being unpatentable over Griem in view of Warwick and in further view of Shisko (4,955,169)
7.	Griem does not teach a spline extending from the back of the siding proximate the bottom edge. Shisko teaches splines extending from the back of siding proximate the bottom edge (col. 1, lines 59-67). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Griem board into a splined siding board for neatly spaced, fire resistant, and inexpensive (OSB is relatively inexpensive) siding. 

8.	Griem in view of Warwick and in further view of Shisko does not expressly disclose the spline extends downward from the back at an acute angle towards the bottom edge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the spline to so extend for maximum siding to siding engagement. 

9.	Griem in view of Warwick and in further view of Shisko discloses the spline is configured to hold the bottom of the piece of siding proximate to the top of an adjacent piece of siding when installed on a building structure or frame, not that the spline extends the length of the piece of siding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the spline to so extend for maximum siding to siding engagement. 

Claims 10-12 – are rejected under 35 U.S.C. 103 as being unpatentable over Griem in view of Warwick and in further view of Shisko and Lai (10,533,097).
10-11.	Griem in view of Warwick and in further view of Shisko does not teach at least one strip of expanding intumescent fire resistant material extending the length of the siding product. Lai teaches that it is old in the art to use a strip (the coating essentially forms a strip) of expanding intumescent fire resistant material extending the length of a siding product (col. 4, lies 57-69 to col. 5. lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use intumescent for enhanced fire resistance. 

12.	Griem in view of Warwick and in further view of Shisko does not teach two strips of intumescent fire-resistant material extending the length of the siding product, a first strip above and proximate to the spline, and a second strip below and proximate to the spline. Lai teaches that it is old in the art to use a strip (the coating essentially forms a strip) of expanding intumescent fire-resistant material extending the length of a siding product (col. 4, lies 57-69 to col. 5. lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use intumescent for fire resistance, and to use two strips for efficiency. 

Claim 13 – is rejected under 35 U.S.C. 103 as being unpatentable over Griem in view of Warwick and in further view of Lai. 
13.	Griem in view of Warwick does not teach at least one strip of intumescent fire resistant material extending the length of the siding product.  Lai teaches that it is old in the art to use a strip (the coating essentially forms a continuous strip) of expanding intumescent fire resistant material extending the length of a siding product (col. 4, lies 57-69 to col. 5. lines 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use intumescent for fire resistance. 

Claim 20 – is rejected under 35 U.S.C. 103 as being unpatentable over Griem in view of Warwick and in further view of Wiker (6,443,257). 
20.	Griem does not teach the fines layer pre-assembled into a mat or laminate comprises a paperboard laminate with a thickness between 0.008” and 0.048”. Wiker teaches that it is old in the art to use a fire-retardant paperboard laminate on a panel face, but does not expressly teach the claimed thickness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fire-retardant paperboard laminate in the claimed thickness on the Griem panel face for enhanced fire protection. 
Examiner notes that the “pre-assembled” is a product by process limitation, and Griem in view of Warwick and in further view of Wiker need only teach the final product. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner indicates that the specification does provide support for the new limitation reciting a product comprising a piece of siding and a fines layer on the siding front face at least because the fines layer is considered to be disclosed as being separate and distinct from the board as the specification discloses that “A "fines" layer…is currently applied to the face of…siding products”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633